 



Exhibit 10.3(12)
AMENDMENT NUMBER ONE
TO THE
MGM MIRAGE SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN II
     WHEREAS, MGM MIRAGE sponsors and maintains the MGM MIRAGE Supplemental
Executive Retirement Plan II (the “Plan”) and is a participating employer
therein; and
     WHEREAS, the Board of MGM MIRAGE finds it desirable and in the best
interests of MGM MIRAGE and the participating employers in the Plan to amend the
Plan as applicable to all such participating employers to provide for the
continued participation of certain individuals during periods in which they are
employed by a joint venture in which MGM MIRAGE has a direct or indirect
ownership or economic interest.
     NOW, THEREFORE, the Plan is hereby amended as follows, effective July 10,
2007:
     Article 2 of the Plan is hereby amended to add the following at the end
thereof:
2.5 Continued Participation by Participants Employed by Joint Ventures. In the
event that any Participant in the Plan shall, at the request of the Company or
the Participant’s Employer, become employed by a joint venture in which the
Company has any direct or indirect ownership or other economic interest, then,
to the extent determined in writing by the Committee or the appropriate officer
of the Company, the Participant’s Compensation for purposes of determining the
Participant’s Annual Company Contribution Amount shall include compensation paid
or payable to the Participant by such joint venture.
     THIS AMENDMENT is hereby executed on behalf of MGM MIRAGE this 10th day of
July, 2007.

             
/s/ Susan M. Walker
      By:   /s/ Gary N. Jacobs
 
           
ATTEST
      Its:   Executive Vice President
 
          General Counsel and Secretary

